Appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered March 6, 2006. The order granted respondents’ motion and dismissed petitioners’ order to show cause for an extension of time to commence a CPLR article 78 proceeding together with any petition served upon respondents and/or filed with the order to show cause.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in the decision at Supreme Court. Present— Scudder, P.J., Martoche, Smith, Lunn and Pine, JJ.